Citation Nr: 0000013	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  98-01 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his counselor


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1997 decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for a 
disability rating in excess of 50 percent for his service-
connected PTSD.  Subsequently, by a December 1998 hearing 
officer decision, an increased (70 percent) rating was 
assigned for the veteran's PTSD.

In addition to the issue cited on the cover page of this 
decision the veteran's representative, in an August 1999 
presentation, appeared to raise a claim for an earlier 
effective date for the award of disability benefits for the 
veteran's PTSD.  This issue has not been properly developed 
for appellate review and is not intertwined with the issue on 
appeal.  Accordingly, it is referred to the RO for 
clarification and appropriate action.


FINDING OF FACT

The veteran's PTSD affects his industrial and social 
adaptability to such an extent that he has total occupational 
and social impairment.


CONCLUSION OF LAW

An increased (100 percent) schedular rating for PTSD is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he experiences increased adverse 
symptomatology due to his PTSD that in turn warrants an 
increased disability rating.  Specifically, he has reported 
problems with increased anger, difficulty trusting others, 
being around others, loss of pleasure in day-to-day 
activities, flashbacks, low tolerance to stress, feelings of 
worthlessness, hypervigilance, depression with crying spells, 
guilt, suicidal thoughts, panic attacks, and problems with 
authority.  It is also requested that the veteran be afforded 
the benefit of the doubt.

The veteran's Vet Center therapist wrote, in a March 1994 
letter, that he had treated the veteran since May 1991 for 
PTSD.  In addition, it was reported that the veteran was a 
regular participant in weekly group meetings.  It was noted 
that, while the veteran tended to assume a leadership role in 
the group, he rarely talked about the things that really 
bothered him.  In addition, it was reported that the veteran 
was currently employed, albeit "minimally self-employed."  
It was next opined that it was a matter of record that the 
veteran was unable to work for others due to his problems 
with authority and his inability to trust others.  It was 
also reported that the veteran had a history of failed 
relationships, primarily due to a lack of self esteem and 
emotional distancing.

The therapist opined that the veteran experienced most, if 
not all, of the classic PTSD symptoms, including:  chronic 
depression, difficulty trusting others, problems with 
authority, anxiety reactions, anger, irritability, rage, 
inability to maintain long-term relationships or stable 
employment, emotional constriction, overwhelming guilt, 
hyperalertness and startle reactions, impacted grief, 
intrusive memories, isolation and alienation from others, 
loss of interest in pleasurable activities, low tolerance to 
stress, self esteem problems, sleep disorders and nightmares, 
emotional distance from others, and substance abuse.  
Specifically, it was reported that the veteran's adverse 
symptomatology included anger, extreme difficulty trusting 
others, a hard time being around others, relatively little 
pleasure in day-to-day activities he once enjoyed, 
flashbacks, a very low tolerance to stress, feelings of 
worthlessness, always being alert to sounds and situations, 
severe depression with crying spells, overwhelming feelings 
of guilt, and problems with authority.

The clinical impression was chronic and severe PTSD 
accompanied by chronic depression, isolation from others, low 
self esteem, recurring sleep problems, and intrusive 
memories.  His Global Assessment of Functioning (GAF) score 
was 45. 

At a March 1995 VA examination, it was reported that the 
veteran had a history of VA hospitalization for PTSD in 1991.  
At that time he had a GAF score of 44 indicating that he was 
functioning at quite a low level.  It was reported that the 
veteran continued to work (self employed selling antique 
toys), but he obtained no pleasure from the work.  It was 
also reported that he attended therapy at a Vet Center.  The 
veteran complained that he had increased problems sleeping 
and had nightmares almost every night.  The veteran also 
reported that he felt more easily agitated, that he was upset 
by the smallest things and easily upset by being around 
people of Asian descent.  The veteran also reported a feeling 
of hopelessness about the future that he did not previously 
experience, and he reported spending more of his time totally 
alone.

On examination, the veteran looked quite agitated, was 
extremely anxious, and looked moderately depressed.  His 
affect was sometimes flat.  However, there was absolutely no 
evidence of psychosis, past or present, and no evidence of 
organicity.  It was opined that the veteran's symptoms had 
steadily grown worse over the previous 10 years and that he 
had reached a point where he was beginning to have a sense of 
hopelessness. 

Subsequently, at a July 1997 special neuropsychiatric VA 
examination, it was reported that the veteran had stopped 
working because it upset him too much.  It was also noted 
that he had lived with the same girlfriend for the last four 
years, still attended the Vet Center once a week for therapy, 
continued to be medication-free, and spent his time watching 
television and reading.  It was reported that the veteran 
avoided television programs that contained violence, and 
complained of frequent nightmares about experiences in the 
Republic of Vietnam, and complained that the smallest things 
upset him. 

On examination, the veteran had no impairment of thought 
processes or communication and had no delusions or 
hallucinations.  He had no suicidal or homicidal thoughts.  
He was able to maintain minimal personal hygiene and was well 
oriented in all spheres.  There was also no memory loss or 
obsessive or ritualistic behavior.  His speech was normal.  
He did not suffer from panic attacks.  Moreover, while the 
veteran claimed that he felt depressed much of the time, he 
did not appear to be particularly depressed.  The veteran 
described a markedly impaired impulse control and sleep 
impairment.  His GAF score was 30.

The veteran and his Vet Center counselor testified at a 
personal hearing at the RO in May 1998.  The veteran 
testified that, since approximately 1991, he had received 
treatment for PTSD at a Vet Center.  He said that he had not 
worked for approximately the last two years because of his 
difficulty interacting with others.  He also reported that 
his adverse symptomatology included irritability (frequent 
altercations), nightmares, thoughts of suicide, and panic 
attacks approximately once a day.  In addition, he testified 
that, in the past, he had had homicidal thoughts.  In fact, 
he reported that he had gone to prison because, after being 
attacked on several occasions by the same person, he had 
threatened to kill that person.  Currently, he was not taking 
psychiatric medication.  It was reported that he had not been 
able to go back to school due to his PTSD.  The veteran also 
reported that he had been married once, was divorced for the 
last 16 years, and he had had the same girlfriend for the 
last four years.  He also reported that he spent his days 
watching television and reading.  In addition, he reported 
that he had stopped taking illegal drugs in 1984.

The Vet Center counselor testified that he had treated the 
veteran at the Vet Center since 1990.  However, prior to that 
time, the veteran had attended PTSD counseling sessions while 
in prison.  It was reported that the veteran had a history of 
homicidal thoughts.  In addition, it was opined that the 
veteran's adverse symptomatology included chronic depression, 
feeling unworthy, and social isolation.  It was also opined 
that the veteran and his girlfriend did not have a "real 
relationship," but tolerated and supported one another 
because they were both recovering addicts. 

Thereafter, at a September 1998 VA examination, it was 
reported that the veteran had recently separated from his 
girlfriend and, notwithstanding the 1997 VA examiner's report 
to the contrary, he had not worked, nor attending school, 
since prior to the 1997 VA examination.  The veteran reported 
that, since the break-up with his girlfriend, he maintained 
some other relationships with cousins and other relatives, 
but generally remained isolated.  He also explained that he 
had stopped working because he had alienated his customers.  
It was also reported that the veteran's medical history 
included weekly counseling sessions at a Vet Center since 
1991.  In addition, it was reported that psychiatric 
evaluations at VA medical centers in 1987 (Lyons VA Hospital) 
and 1991 (Coatesville VA Hospital) resulted in a diagnosis of 
PTSD related to symptoms of flashbacks of his Vietnam 
experience.  Specifically, the veteran had had severe and 
disabling anxiety in situations that reminded him of his 
combat experience; he undertook marked efforts to avoid 
thoughts or feelings associated with the trauma.  He had 
diminished interest in usually pleasurable activities, 
feelings of estrangement from others, restricted affect, 
sleep disturbance, irritability, numerous outbursts of anger, 
difficulty concentrating, depressed mood, and survivor's 
guilt.  It was also reported that he had a history of 
substance abuse, but had been abstinent since 1984.

On examination, the veteran had a rather restricted affect.  
While responsive to questions, he had relatively little 
spontaneous speech.  The veteran also became  tearful at 
several points during the interview, particularly when he 
discussed the fact that he was reluctant to seek treatment 
because his adverse symptoms were triggered by hospital 
visits.  The examiner observed that the veteran seemed to be 
confused about some of the events that had taken place in the 
course of evaluating his disability status.  However, other 
than this confusion, there was no evidence of loosening of 
associations, hallucinations, or delusions.  It was also 
reported that the veteran had neither suicidal nor homicidal 
ideation.  His GAF score was 27.

The examiner opined that the veteran ". . . continues to be 
unable to work . . .[,] he continues to be quite symptomatic 
from his illness[,] . . . [and, while] I do not believe he is 
necessarily completely disabled[,] . . . . he remains 
considerably disabled and certainly more so than on the last 
examination in 1997." 

In analyzing the facts of this case, the Board initially 
observes that disability evaluations are determined by the 
application of a schedule of ratings which is based, as far 
as can practically be determined, on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  Additionally, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Under the schedular criteria which were made effective from 
November 1996, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (1999).  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id. 

The Board finds that the criteria for an increased (100 
percent) rating for PTSD are characteristic of the veteran's 
disability.  Specifically, the March 1995 VA examiner 
reported that the veteran had problems with being quite 
agitated, extremely anxious, looking moderately depressed, 
and his affect being flat.  He also opined that the veteran's 
symptoms had steadily grown worse over the last 10 years and 
that he had reached a point where he was beginning to have a 
sense of hopelessness.  Moreover, while the July 1997 
examination focused on what problems the veteran was not 
experiencing, it was noted that the veteran's GAF score was 
30.  Similarly, the September 1998 VA examiner opined that 
the veteran's GAF score was 27 after reporting that he had a 
rather restricted affect, little spontaneous speech, was 
tearful, and confused.  Tellingly, under DSM IV GAF scores of 
30 and 27 suggest that his psychiatric disability is 
manifested by "[b]ehavior [that] is considerably influenced 
by delusions or hallucinations or serious impairment in 
communications or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends)."  American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders.  Moreover, the September 1998 VA examiner opined 
that the veteran ". . . continues to be unable to work . . 
.[,] he continues to be quite symptomatic from his illness[,] 
. . . [and] he remains considerably disabled and certainly 
more so than on the last examination in 1997."  In sum, the 
Board finds that the evidence, both positive and negative, is 
in relative equipoise on the question of whether the veteran 
experiences total occupational and social impairment due to 
PTSD.  In other words, although clinical findings do not 
specifically suggest that the veteran meets the criteria for 
an increased rating, the medical opinions regarding overall 
functioning as expressed in GAF scores strongly suggest 
unemployability.  Under such circumstances, and granting the 
veteran the benefit of the doubt in this matter, the Board 
concludes that the veteran's adverse symptomatology more 
closely meets the criteria for a 100 percent rating.  
Consequently, an increase is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).



ORDER

An increased (100 percent) rating for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

